UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07866 Templeton Emerging Markets Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Templeton Emerging Markets Income Fund CORPORACION GEO S.A.B. DE C.V. Meeting Date:APR 29, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:GEO B Security ID:P3142C117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Individual and Consolidated Financial Statements and Statutory Reports, including Board Reports and Tax Report on Fiscal Obligations Management For Against 2 Accept CEO's and External Auditor Report; Accept Board's Opinion on CEO's Report Management For Against 3 Accept Annual Reports of Audit and Corporate Practices Committee Management For Against 4 Approve Allocation of Income Management For Against 5 Set Maximum Amount of Share Repurchase Reserve Management For Against 6 Elect or Ratify Directors and Company Secretary Management For Against 7 Assign Functions of Audit and Corporate Practices to Two Different Committees; Elect or Ratify Members of Audit Committee and Corporate Practices Committee; Appoint Chairman of Each Committee Management For Against 8 Approve Remuneration of Directors, Secretary and Members of Audit and Corporate Practices Committee Management For For 9 Amend Articles Management For Against 10 Approve Issuance of Warrants Management For Against 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Emerging Markets Income Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
